UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CASE No: 3:17-CV-O00073-BJD-PDB

DUSTY RAY SPENCER,
Plaintiff,

Vs.

 

aqxis

4

if
FLORIDA DEPARTMENT OF CORRECTIONS, we
CORIZON HEALTH, CENTURION of FLORIDA, LLC, 223
L. MELENDEZ, M.D., and HADDAD, M.D. ea 8
Defendants.

MOTION ASKING COURT TO APPOINT
NEW COUNSEL TO INSTANT CASE

Previous Court appointed counsel withdrew from this instant case on July
16, 2019.
Plaintiff was informed by current counsel, Joseph Stewart Hamrick, of the
Sichta Firm, LLC, 301 W. Bay Street, Suite 14124, Jacksonville, Florida 32202 of
his intent to withdraw from this instant case in the week of July 16, 2019.
Plaintiff asks this Court to appoint new counsel so this case may proceed.
Plaintiff is still indigent, incarcerated and without knowledge to self
represent.
Plaintiff Hereby affirms that the above stated facts are true and correct.

1
Dated fa-~a-20

/s/ sty Ross Srencan
Dusty Ray Spencer, 321031

Union Correctional Institution
P.O. Box 1000
Raiford, FL 32083
